DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of PCT/EP2018/076977, which claims benefit of U.S. Provisional Application No. 62/569,475, filed October 6, 2017. 

Election/Restrictions
2.	Applicant’s election with traverse of various species in the reply filed on August 6, 2021 is acknowledged.  Applicant has elected the species A) adaptors are attached by ligation, from the group of attachment of adaptors to the ends of the target nucleic acid, drawn to claims 2 and 3, and the species E) the strands are separated by nicking one strand and removing the nicked strand by exonuclease digestion, from the group of species of strand separation, drawn to claims 9 and 10.  Claims 1 and 8 are generic to the elected species.  However, Applicant traverses the requirement for election of species on the grounds that it would not be unduly burdensome to examine the limited number of species recited in claims 2 and 3 for attachment of adaptors, and claims 9 and 10 for strand separation, and thus requests withdrawal of the requirement for species election for these claims.  The examiner agrees and therefore the requirement for election of species is withdrawn.  Therefore, claims 1-11 will be examined on the merits.  No claims have been canceled or withdrawn from consideration. 


REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:  The claimed invention is novel and unobvious over the closest prior art of Nelson et al. (U.S. Patent Pub. No. 2014/0329282) and Gibson et al. (U.S. Patent Pub. No. 8,968,999), and no additional prior art was identified that teaches or suggests a method of forming a circular molecule from a target nucleic acid as currently claimed.  Nelson teaches methods and compositions for making closed nucleic acid structures in which one or both strands are continuous, wherein the closed nucleic acid structures may be used as sequencing templates (see Abstract and paragraph 2).  While numerous embodiments of the invention for making closed nucleic acid structures are presented (for example, see any of Figures 1-23), the closest embodiment is presented as “Method 24” (described in paragraph 341 and depicted in Figures 24-26).  In this embodiment, Nelson teaches an initial step of cycled primer extension reactions using primers having a target-specific 3’ segment, a non-target 5’segment, and an internal cushion segment shown as “TT” bases to add adaptors to both ends (see Figure 24), wherein the amplification product is then treated with a nucleic acid polymerase having 3’ to 5’ exonuclease activity in the presence of nucleotides absent from 5’ segments or their complements, such that at least some of the complementary bases of the 5’ ends are digested up to the cushion segment, wherein the complementary nucleotide is present in the reaction to so that the reaction terminates at that base, leaving the amplification product having adaptor sequences with mutually complementary overhanging 5’ segments or “sticky ends” (see Figure 25).  This allows the amplified nucleic acid to be circularized via annealing of the overhanging segments followed by ligation, leaving a 
Gibson provides methods for joining two or more double-stranded DNA molecules on interest in vitro wherein the ends regions of two fragments share sequence identity (overlapping sequences), wherein the joining is performed without the use of restriction enzymes, wherein the fragments are treated with a non-thermostable 5’ to 3’ exonuclease activity, a thermostable polymerase with 3’ to 5’ exonuclease activity, and a thermostable ligase in the presence of dNTPs and a crowding agent to form assembled dsDNA molecules in a one-step reaction (see Abstract, column 2, lines 53-67 and Figures 1-5).  Gibson further teaches that the methods may be used to form circular products or insert the joined fragments into a vector, wherein the vector may also be present in the joining reaction (see column 13, lines 24-33 and column 15, line 61 to column 16, line 23).  However, Gibson does not teach a method wherein the 
	Also of particular interest to the currently claimed invention is the reference of Li et al. (U.S. Patent Pub. No. 9,657,291).  Li teaches methods for making a paired tag library for nucleic acid sequencing, wherein adaptors are attached to both ends of a double-stranded nucleic acid fragment, and the adaptor fragment is then circularized using a second adaptor fragment comprising overhang sequences with the first adaptors (see Example 6, column 43, line 64 to column 44, line 22 and Figure 7).  However, like Nelson and Gibson, Li is silent with regard to the use of adaptors comprising nuclease-resistant modifications located one or more bases from the 5’ ends, and does not teach treatment of adaptors or backbone nucleic acids with an exonuclease to generate overhang sequences, but rather teaches that adaptors are synthesized to have overhangs, or that nucleic acids are treated with a restriction enzyme to create overhangs (see column 16, line 64 to column 17, line 9). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637